Case: 12-40304       Document: 00512249087         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-40304
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MANUEL LEDEZMA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:10-CR-1128-14


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Manuel Ledezma has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ledezma has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Ledezma’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40304   Document: 00512249087   Page: 2   Date Filed: 05/21/2013

                              No. 12-40304

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Ledezma’s motion for the
appointment of new counsel is DENIED.




                                    2